Citation Nr: 0844569	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
low back strain with intermittent upper trapezium back muscle 
strain.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 2004 to 
July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
service connection for low back strain with intermittent 
upper trapezium back muscle strain and assigned a 20 percent 
rating.  
FINDING OF FACT

The low back strain with intermittent upper trapezium back 
muscle strain has not been manifested by forward flexion of 
the thoracolumbar spine of 30 degrees or less or by favorable 
ankylosis of the entire thoracolumbar spine.  Intervertebral 
disc syndrome is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for low back strain with intermittent upper trapezium back 
muscle strain have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-.14, 4.40, 4.45, 4.56, 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In August 2005 and July 2006 letters the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  The RO notified the 
veteran of:  information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  The RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

His claim was substantiated in November 2005 when he was 
granted entitlement to service connection for low back strain 
with intermittent upper trapezium back muscle strain, 
assigned a 20 percent rating and assigned an effective date.  
The veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claim.  
As a result of the grant of service connection and the 
assignment of a specific disability rating and effective 
date, section 5103(a) notice was no longer required.  See 
Dingess at 490 (2006).

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in May 2007.  He appealed the decision.  

The veteran's claim underwent additional development.  The RO 
wrote to him in May 2008.  The veteran was advised of the 
evidence necessary to establish entitlement to a higher 
rating.

The veteran's claim was re-adjudicated in June 2008.  He was 
issued a supplemental statement of the case (SSOC) that 
considered the additional evidence of record and explained to 
the veteran why his claim was denied.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  He was been 
accorded a VA examination.  A February 2008 VA record shows 
the veteran failed to report for a scheduled VA examination 
in February 2008.  A January 2008 letter notified the veteran 
at his current address that he was scheduled for a VA 
examination in February 2008.  There is no evidence that the 
veteran did not receive notice of the VA examination.  When a 
veteran fails to report for a VA examination for an original 
claim, the 


determination of the Board must be made upon the evidence of 
record.  38 C.F.R. § 3.655(a)-(b) (2008).  

II.  Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2008).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2008).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  The ratings examination 
must adequately portray the anatomical damage and the 
functional loss.  Id.  The functional loss may be due to many 
things, including muscles and pain, and should be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Id.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  In 
sum, evidence of pain, weakened movement, excess 
fatigability, or incoordination must be considered in 
determining the level of associated functional loss in light 
of 38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2008).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008) (addressing the 
joints) should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  

The Board has evaluated the veteran's disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, DC 
5235-5242.  

The General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243 provides for the rating of 
disabilities of the spine.  The formula includes DC 5237 
lumbosacral or cervical strain.  With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a 
(2008).

The spinal rating criteria also provides that any associated 
objective neurological abnormalities, including but not 
limited to bowel or bladder impairment, should be evaluated 
separately, under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note (1) (2008).  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2008).  See also 
38 C.F.R. § 4.71a, Plate V.  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  38 C.F.R. § 4.71a, 
Note (3).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 
10 percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  For 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note (1).  

III.  Analysis

Since the initial grant of service connection, the veteran's 
disability has been assigned a 20 percent rating (effective 
July 17, 2005).  The veteran contends in his substantive 
appeal that his service-connected low back strain with 
intermittent upper trapezium back muscle strain deserves a 
higher rating.  

A May 2004 service treatment record shows the veteran 
suffered from low back strain and pain.  The veteran's July 
2005 separation examination shows he complained of low back 
pain, which he had prior to service and worsened during 
service.  

At an October 2005 VA examination the veteran reported 
chronic and intermittent low back pain.  The pain was 
exacerbated by repetitive physical work but the veteran was 
not incapacitated by it.  The examination of the lumbar spine 
showed the following (each measurement was stopped when the 
veteran complained of increased pain):  flexion of 0 to 60 
degrees; extension of 0 to 30 degrees; right lateral rotation 
of 0 to 30 degrees; left lateral rotation of 0 to 20; and 
right and left lateral flexion of 0 to 30 degrees in each 
direction.  The examiner noted there was minimal sensitivity 
to palpation over the upper trapezius muscles consistent with 
the veteran's statement that the pain radiates from the low 
to upper back.  Also, with repetitive use of the low back, 
the veteran did have increased pain.  The diagnosis was low 
back strain with normal X-rays and intermittent upper 
trapezius back muscle strain.  

In May 2006 and a September 2006 statements the veteran 
asserted his disability had worsened.  A July 2006 VA medical 
record shows a diagnosis of lumbar strain with symptoms of 
radiculopathy.  The neurological examination from that record 
showed that cranial nerves II-VII were grossly intact; 
sensation and strength were also intact.  An August 2006 VA 
medical record shows an assessment of lumbar radiculopathy 
again the neurological examination was intact.  

The veteran was given another VA examination in September 
2006.  At the outset, the veteran told the examiner he was 
working "as security" and had to call in sick twice due to 
low back pain in the last month.  The examination of the 
lumbar spine showed the following:  Flexion of 0 to 60 
degrees; right and left lateral flexion of 0 to 20 degrees; 
right and left rotation of 0 to 25 degrees; and extension of 
0 to 20 degrees.  The examiner stated with repetitive use the 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  Flare-ups were 
limited to twice a month for about one day in duration.  Mild 
pain with range of motion was reported by the veteran, along 
with minimal spasms and minimal tenderness.  No weakness was 
reported.  The only incapacitating episodes were the 
aforementioned incidents the month prior (out of the past 12 
months).  The duration of incapacitation was one day.  The 
examiner noted that the neurological examination showed both 
sensory and motor functions were normal.  The diagnosis was 
lumbar strain, mildly active at the time of examination.  The 
veteran had trouble lifting more than 50 pounds as well as 
difficulty in prolonged standing and walking for more than 
one half hour due to back pain.  The examiner also stated the 
veteran's trapezius muscles were normal bilaterally.

An October 2006 VA medical record shows a diagnosis of lumbar 
strain, likely a result of greater prolonged stiffness and 
immobility.  A February 2007 VA medical record shows a 
diagnosis of costochondritis and lumbar radiculopathy.  This 
record also mentions that the veteran stated he had a fall at 
work in January 2007.  The veteran reported that since the 
fall his back pain became worse and felt a burning pain to 
his thighs.  The neurological examination was described as 
intact.  

As mentioned above, a February 2008 VA document shows the 
veteran failed to report for a scheduled February 2008 VA 
examination.  

The Board finds no provision upon which to assign a higher 
evaluation.  As the veteran was not shown to have problems 
with his cervical spine, for the next higher rating he would 
have to show forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237, lumbosacral 
or cervical strain.  The veteran's forward flexion during 
both the October 2005 and September 2006 VA examinations was 
0 to 60 degrees, not 0 to 30 degrees.  This fact supports 
that the veteran's current evaluation should be continued.  

The veteran is not service-connected for intervertebral disc 
syndrome.  As such, he cannot receive a rating for 
incapacitating episodes.  Even if the veteran was service-
connected for intervertebral disc syndrome, he would not 
warrant a higher rating as incapacitating episodes must have 
a total duration of at least one week but less than two weeks 
during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  
The veteran stated at his September 2006 examination that he 
was only incapacitated two days in the last year.  

Although July and August 2006 VA medical records describe 
radiculopathy symptoms, both reports reflect that the 
neurological system was intact.  38 C.F.R. § 4.71a, Note 1.  
Neurological impairment was not found at the comprehensive 
September 2006 VA examination.  A February 2007 VA medical 
record reflects complaints of lumbar radiculopathy following 
a work-related injury.  The record reflects that the 
veteran's neurological system was intact and no mention was 
made of any associated objective abnormality.  38 C.F.R. 
§ 4.71a, Note 1.  Also, the veteran did not report for his 
scheduled February 2008 VA examination.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the record does not support the assignment 
of different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the veteran's disability was compensable for an increase 
since the effective date of service connection.  He is not 
entitled to receive a staged rating.  

The veteran has not been hospitalized for his disability and 
no objective evidence suggests it provides an unusual 
employment handicap; as of February 2007 the veteran was 
employed in security.  A referral for consideration of an 
extraschedular rating is also not warranted.  38 C.F.R. 
§ 3.321 (b)(1).  Reasonable doubt is not for application 
here.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating in excess of 20 percent for 
service-connected low back strain with intermittent upper 
trapezium back muscle strain is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


